G. Crane instituted this suit against R. D. Dees, Hedstrom, Adams, Lewis and wife, and Jobe on a $3,075 note, executed by R. D. Dees to A. A. Hedstrom, given as part of purchase price of certain school lands. The land was afterwards sold by Dees to Adams and Gibson, who assumed the payment of the note. The state set aside the award, and Gibson and Adams repurchased. The note was acquired by appellee before maturity for value. The court gave peremptory instruction for plaintiff. Judgment and verdict rendered accordingly, from which this appeal is perfected.
The appellants' brief cannot be considered, because not in compliance with the rules for briefing cases in appellate courts. The brief is defective in many respects, but it is sufficient in this instance to say that the assignments are not followed by propositions of law, as required by rule 30 (142 S.W. xiii), without which there is no point of law to pass upon, unless the assignments themselves are sufficient to constitute propositions, and in this case they are not, but, if they were there are no statements subjoined, as required by rule 31 (142 S.W. xiii). It is urged that it was error apparent on the face of the record for the court to give a peremptory instruction in this case, as was done.
Being no assignment of error showing that appellant had complied with chapter 59, Acts of 1913, the error is waived (Railway Co. v. Feldman, 170 S.W. 133; Wickizer v. Williams, 173 S.W. 288), unless there is no pleading or no evidence to support the verdict as directed (Harper v. Dodd, 30 Tex. Civ. App. 287, 70 S.W. 223; Hodge v. Toyah Valley Irrigation Co., 174 S.W. 334, rendered by this court, not yet officially reported).
The verdict and judgment are supported by the pleadings and evidence in this case. The cause is therefore affirmed.